 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                               Case No. 2:17-cr-00221-JAD-GWF
 8                                           Plaintiff,                    ORDER
             v.
 9                                                             (Mot for Travel – ECF No. 152)
      ERICA CALDWELL,
10
                                          Defendant.
11

12          Before the court is Erica Caldwell’s Motion to Allow Out of State Travel (ECF No. 152)
13   which was referred to the undersigned judge by the district court judge. The court has considered
14   the motion and the government’s Response (ECF No. 158).
15          The motion requests that Caldwell be able to travel to Buena Park, California, from April
16   19, 2019 to April 21, 2019. Counsel as spoken to Pretrial Services Officer Zack Bowen who has
17   no objection to the request. Since her initial pretrial release on July 18, 2017, Caldwell has been
18   fully compliant with all the terms of her pretrial conditions. She has also completed high school
19   and obtained full-time work while on pretrial conditions. She is currently taking college courses
20   in order to further her education. She will continue to abide by all the terms of her release
21   conditions and ask for permission before doing something that could jeopardize her freedom.
22          The government submits this request to the court’s discretion. In the event the request is
23   granted, the government requests that all other conditions of pretrial release remain in place.
24          Having reviewed and considered the matter,
25          IT IS ORDERED that Erica Caldwell’s Motion to Allow Out of State Travel
26   (ECF No. 152) is GRANTED.
27

28
                                                          1
 1          IT IS FURTHER ORDERED all other conditions of pretrial release shall remain in

 2   effect, and Ms. Caldwell shall provide her supervising pretrial services officer with the details of

 3   her travel and living arrangements prior to her departure.

 4          DATED this 10th day of April 2019.
 5

 6
                                                          PEGGY A. LEEN
 7                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
